Name: Commission Regulation (EEC) No 1427/86 of 14 May 1986 regarding the application of Decision No 1/86 of the ACP-EEC Customs Cooperation Committee extending the application of Decisions No 1/85, No 2/85 and No 3/85 of the ACP-EEC Customs Cooperation Committee, derogating from the definition of the concept of 'originating products'
 Type: Regulation
 Subject Matter: international trade;  cooperation policy
 Date Published: nan

 15. 5 . 86 Official Journal of the European Communities No L 129/21 COMMISSION REGULATION (EEC) No 1427/86 of 14 May 1986 regarding the application of Decision No 1/86 of the ACP-EEC Customs Cooperation Committee extending the application of Decisions No 1/85, No 2/85 and No 3/85 of the ACP-EEC Customs Cooperation Committee, derogating from the definition of the concept of 'originating products' No 1 /85, No 2/85 and No 3/85 of the ACP-EEC Customs Cooperation Committee, derogating from the definition of the concept of 'originating products' ; Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measure required to imple ­ ment those Decisions, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 81 /968/EEC of 24 November 1981 on the application of derogations from the definition of originating products under the Second ACP-EEC Convention ('), Whereas Council Regulation (EEC) No 690/86 of 3 March 1986 concerning the application of Decision No 1 /86 of the ACP-EEC Council of Ministers concerning the extension of Decision No 2/85 of the ACP-EEC Council of Ministers on the transitional measures valid from 1 March 1985 (2), has extended the transitional measures adopted with Council Regulation (EEC) No 485/85 (3), beyond 28 February 1986 ; Whereas the ACP-EEC Customs Cooperation Committee set up under the Second ACP-EEC Convention, signed at Lome on 31 Octobrer 1979, adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Deci ­ sion No 1 /86, concerning the prolongation of Decisions HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /86 of the ACP-EEC Customs Cooperation Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1986 For the Commission COCKFIELD Vice-President ( ¢) OJ No L 354, 9 . 12. 1981 , p. 30. (2) OJ No L 63, 5 . 3 . 1986, p. 1 . 0 OJ No L 61 , 1 . 3 . 1985, p . 1 .